                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-489-RJC-DCK

 HEIDI R. JEANRENAUD,                               )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 THE UNITED STATES LIFE INSURANCE                   )
 COMPANY IN THE CITY OF NEW                         )
 YORK, AMERICAN INTERNATIONAL                       )
 GROUP, INC., and AMERICAN                          )
 INTERNATIONAL GROUP, INC.                          )
 WELFARE BENEFITS PLAN (NO                          )
 TRUST),                                            )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 12) filed by Thomas G. Hooper, concerning D. Larry

Kristinik III on November 16, 2018. Mr. D. Larry Kristinik III seeks to appear as counsel pro hac

vice for Defendants. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 12) is GRANTED. Mr. D. Larry

Kristinik III is hereby admitted pro hac vice to represent Defendants.

         SO ORDERED.

                                       Signed: November 19, 2018
